Citation Nr: 0738131	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  01-01 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1. Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
disabilities.

2. Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which, in pertinent part, denied service connection for 
a low back disability.  The appeal also arises from a June 
2000 rating decision by the RO which denied service 
connection for a left foot disability.

In December 2003 the undersigned Veterans Law Judge conducted 
a Travel Board hearing at the RO.  A transcript of that 
hearing is contained in the claims file.

In June 2004, the Board remanded these matters to the RO for 
further action.  Following development, the case was returned 
to the Board for additional review.  The Board in April 2006 
again remanded the appealed claims.  Following attempts at 
further development, the case was returned again for further 
Board review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board in April 2006 remanded the appealed claims because 
the Board had previously remanded the claims in June 2004 for 
a VA examination to address medical questions as to the 
nature and etiology of claimed disorders as related to 
service, and to address secondary etiology of the low back 
disorder as related to service-connected disorders.  A VA 
examination was conducted in February 2005, but the examiner 
failed to address questions of etiology as requested by the 
Board in its June 2004 remand.  The U.S. Court of Appeals for 
Veterans Claims has clearly held that, where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Hence, the Board remanded 
the case again in April 2006, for an examination to address 
those questions.  

It is notable that the June 2004 Board remand requested an 
etiology opinion for any current low back disorder but not 
such an opinion for the claim left foot disorder.  The body 
of the April 2006 Board remand discussed a failure of the 
February 2005 VA examiner to address etiology of a low back 
and a left foot disorder, and further concluded that it was 
questionable whether the February 2005 VA examiner had 
reviewed the claims file, in part because prior X-ray 
evidence showed arthritis of the low back and left foot, 
whereas the examiner found no impairment of the low back or 
left foot.  Hence, the body of the April 2006 remand 
effectively concluded that a further VA examination was 
required to address both a low back and a left foot disorder.  
However, the enumerated instructions of the April 2006 remand 
asked an examiner to address the low back, but gave no 
examination instructions regarding a left foot disorder.  
Because the body of the April 2006 remand effectively 
concluded that the claimed left foot disorder must be further 
address by examination, the Board now discerns that further 
examination, if obtainable, should address both the low back 
and left foot.  Stegall.  

The examination request by the April 2006 Board remand was 
scheduled for October 2006.  However, the veteran's wife 
called to inform that the examination scheduled to be 
conducted at the Wilmington, Delaware, VAMC, was too far from 
their home and that they did not have transportation.  The 
examiner offered information regarding free transportation, 
but the veteran's wife informed that it was far from where 
they lived.  The veteran's wife again informed that they 
would not have transportation when the examiner asked if an 
examination in Philadelphia, Pennsylvania, would be closer.  
The Board's review of the location of these two cities 
relative to the veteran's city of residence informs that each 
is over 45 miles away, and requires an hour or more of travel 
time by car from the veteran's home in New Jersey.  The 
claims file informs that the veteran is 81 years of age, and 
he has disabilities affecting multiple joints (most of which 
are not service connected) for which he has been rated as 100 
percent disabled. 

A VA employee at the AMC sought to further assist the veteran 
by inquiring via internal channels whether a VA examination 
could be conducted at a smaller VA facility closer to the 
veteran's home.  In an October 2006 memorandum, the employee 
noted that there was one clinic approximately seven miles 
from the veteran, and another approximately 28 miles distant, 
both in New Jersey.  The Board appreciates that the VA 
employee, a Mr. D.D., tried to "go the extra mile" by 
inquiring as to alternative examination sites for the medical 
examination.  We also recognize that not all VA medical 
facilities have the resources to conduct compensation and 
pension (C&P) examinations.  However, there is no indication 
that any VA follow-up to that internal memorandum was made, 
since there is no documentation in the claims folder 
addressing whether a medical examination for the veteran 
could be conducted at one of these smaller, closer 
facilities, and there is also no indication that VA then 
contacted the veteran or his wife to inquire whether the 
veteran would be able to come to an examination at one of 
those closer facilities, if transportation could be arranged.  

Accordingly, the Board believes that in this case the duty to 
assist at least calls for documented follow-up of that 
October 2006 memorandum, with an attempt to accommodate the 
veteran by providing an examination to address questions 
posed by the Board in the June 2004 and April 2006 remands.  

Accordingly, the case is REMANDED for the following action:

1.  Through appropriate channels, 
ascertain whether a VA compensation and 
pension examination may be conducted at 
the Vineland, New Jersey, VA clinic, or at 
the Cape May, New Jersey, VA clinic.    

a.  If so, contact the veteran and/or 
his wife and inquire whether they 
would be able to attend a VA 
examination in furtherance of his 
claim at the closest facility which 
will accommodate him for that 
purpose.  Inform them of any 
transportation assistance that may be 
offered (to include, if feasible, by 
the veteran's representative, which 
is a State-funded organization), and 
assist them with those arrangements 
to the extent possible.  These 
actions must be documented in the 
claims folder.

b.  The veteran should also be sent a 
letter explaining these opportunities 
for an examination to address his 
appealed claims for service 
connection for a low back disorder 
and a left foot disorder, and further 
explaining that an examination may be 
necessary to support the veteran's 
claims for service connection, 
because a medical opinion linking a 
current disorder to service is 
generally required to support the 
claim where, as here, a chronic 
disorder originating in service may 
not otherwise be established.

2.  With due efforts to make the above 
accommodations, the veteran should be 
afforded a VA compensation and pension 
examination to address the nature and 
etiology of any current low back and left 
foot disorders.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should review 
reports of past VA examinations, including 
those of November 2002 and February 2005 
examinations, and the November 2005 
addendum to the February 2005 examination.  
The examiner should address the following:


a.  For any low back disorder found, 
based upon examination findings, 
historical records, and medical 
principles, the physician should 
provide a medical opinion, with full 
rationale, as to whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the disorder is due to his 
service-connected left knee 
disorder, right knee disorder, 
and/or left hip disorder, or whether 
such a causal relationship is 
unlikely (i.e., less than a 50-50 
degree of probability).

b.  For any low back or left foot 
disorder found, based upon 
examination findings, historical 
records, and medical principles, the 
physician should give a medical 
opinion, with full rationale, as to 
whether it is at least as likely as 
not (i.e., to at least a 50-50 
degree of probability) that the 
disorder developed in service, 
developed due to the veteran's 
malaria in service, or is otherwise 
causally related to service, or 
whether such a causal relationship 
is unlikely (i.e., less than a 50-50 
degree of probability).  

c.  Note:  The term "at least as 
likely as not" as used above does 
not mean merely within the realm of 
medical possibility, but rather that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

d.  Any opinion provided should 
include discussion of specific 
evidence of record.  The examiner 
must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  The 
conclusion of the examiner should 
reflect review of the claims 
folders, and the discussion of 
pertinent evidence.

3.  Thereafter, the RO should readjudicate 
the appealed claims de novo.  If any of 
the benefits sought are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).

